IN THE SUPREME COURT OF IOWA

                           No. 30 / 06–1707

                        Filed September 5, 2008


STATE OF IOWA,

      Appellee,

BREMER COUNTY,

      Appellant,

vs.

NATHANIAL PAUL McKINNEY,

      Appellee.


      Appeal from the Iowa District Court for Bremer County, Paul W.

Riffel, Judge.



      Bremer County requests review of district court order requiring the

county pay material witness fee. WRIT SUSTAINED.



      Kasey Earl Wadding, County Attorney, for appellant.



      Robert W. Thompson of Thompson Law Office, Reinbeck, for

appellee McKinney.
                                      2

CADY, Justice.

      In this appeal, we must decide whether the State or a county is

responsible for payment of a material-witness fee arising from a case filed

by the county pursuant to its statutory charge to enforce the state

criminal code. We consider the appeal of this case by the county as a

petition for certiorari, grant the petition, and sustain the writ.

      I. Background Facts and Proceedings.

      On February 3, 2006, Nathanial Paul McKinney was arrested and

confined as a material witness to the death of his father. He was held as

a material witness in the Bremer County jail for fifty-three days, until the

district court ordered him held on separate charges unrelated to the

suspected homicide.

      Thereafter, the district court held a hearing to consider whether

McKinney was entitled to a material-witness fee under Iowa Code section

815.6 (2005). The district court held McKinney was entitled to receive a

material-witness fee and set the fee at $40 for each day he was held as a

material witness. It ordered the State to pay McKinney $2120.

      The State of Iowa failed to pay the fee, as did Bremer County.

Consequently, McKinney filed an application with the district court for

payment of the fee and interest. The hearing was not reported, but the

parties filed a “statement of proceedings.”     The statement revealed the
parties asked the court to decide which entity, the state or the county,

was responsible for payment of the fee. The district court ordered the

county to pay the material-witness fee, and the county appealed.

      II. Issues.

      First, we must decide whether the county has the right to appeal

the district court’s ruling. Second, if the case is properly before us, we
                                            3

must decide which governmental entity is responsible for paying the

material-witness fee.

       III. Standard of Review.

       To the extent we must decide which governmental entity is

responsible to pay a material-witness fee, our task is to determine the

proper meaning of the governing statutes. This is a legal question. As

such, our review is for errors at law. State v. Hippler, 545 N.W.2d 568,

570 (Iowa 1996); Iowa R. App. P. 6.4.               This is the same standard of

review in certiorari actions. City of Okoboji v. Iowa Dist. Ct., 744 N.W.2d

327, 330 (Iowa 2008). Review in certiorari actions is strictly limited to

reviewing the jurisdiction of the lower tribunal and the legality of its

actions. State v. Cullison, 227 N.W.2d 121, 126 (Iowa 1975).

       IV. Nature of Appellate Review.

       In State v. McKinney, 743 N.W.2d 550, 552 (Iowa 2008) [McKinney

I], we observed that Iowa Code section 801.1 makes chapter 815 a part of

the Iowa Code of Criminal Procedure and that the rules governing civil

appeals do not apply to questions of material-witness fees.1 Iowa Code
chapter 814 governs appeals from the district court in criminal cases.

See Iowa Code §§ 814.1–.27. Under this chapter, an appeal is defined as
“the right of both the defendant and the state to have specified action of

the district court considered by an appellate court.” Iowa Code § 814.1.

Chapter 814 goes on to enumerate certain circumstances where the state

and the defendant are entitled to appeal. However, the chapter does not


       1Although   neither McKinney nor the State challenges the county’s right to
appeal, the question is jurisdictional, so we address it as a preliminary matter. See City
of Janesville v. McCartney, 326 N.W.2d 785, 785 (Iowa 1982) (addressing a similar
question as “a threshold question of our jurisdiction to review”). The State has not filed
a brief in this case, though both parties served their briefs on the State. McKinney’s
counsel, however, has argued the county is responsible for payment of the material-
witness fee.
                                      4

explicitly give the county a right to appeal in any case.         See City of

Janesville v. McCartney, 326 N.W.2d 785, 785 (Iowa 1982) (holding Iowa

Code sections 814.4–.5 grant the state the right to appeal, but do not

grant the same right to cities); see also State v. Loye, 670 N.W.2d 141,

147 (Iowa 2003) (holding the right to appeal is purely statutory).

Consequently, the county is not entitled to appeal.

      Notwithstanding, we possess “ ‘constitutional powers to issue writs

to, and exercise supervisory and administrative control over, other

judicial tribunals.’ ”   McKinney I, 743 N.W.2d at 552 (quoting State v.

Davis, 493 N.W.2d 820, 822 (Iowa 1992)). Thus, the county is not left

without a remedy.         Our rules of procedure provide for certiorari

proceedings to originate at the appellate level in order to review the

jurisdiction of lower tribunals and the legality of their actions. Bousman

v. Iowa Dist. Ct., 630 N.W.2d 789, 793–94 (Iowa 2001).           Certiorari is

especially appropriate if the legality of the lower court’s acts is challenged

exclusively on legal grounds. Id. at 794. Here, the county is essentially

challenging the legality of the district court’s order that it pay a material-

witness fee to McKinney.      The question is purely legal, so certiorari is

appropriate.

      “This court has the authority to treat an improperly filed appeal ‘as

though the proper form of review had been sought.’ ” McKinney I, 743
N.W.2d at 552 (quoting Bousman, 630 N.W.2d at 793); accord Iowa R.

App. P. 6.304.     Consequently, we consider the county’s appeal as a

petition for certiorari, grant the petition, and consider the writ.

      V. Material-Witness Fee.

      The county challenges the district court’s order that it pay

McKinney’s material-witness fee.       While section 815.6 provides for a

material-witness fee, the legislature did not specifically designate the
                                         5

actual governmental entity responsible to pay the fee. Because section

815.6 is silent, we must engage in statutory construction to determine

which entity the legislature intended to be responsible.

       A long-standing principle of statutory construction requires

statutes relating to the same subject matter to be considered in light of

their common purposes and to be harmonized. See State ex rel. Krupke

v. Witkowski, 256 N.W.2d 216, 219 (Iowa 1977); State v. Prybil, 211

N.W.2d 308, 311 (Iowa 1973) (in interpreting a statute, other pertinent

statutes are to be considered). There are a number of Iowa Code sections

that address material-witness fees, which enlighten our consideration of

the entity responsible to pay the fee.

       First, Iowa Code section 331.756 charges the county attorney with

the responsibility to enforce state laws and to prosecute violations of

those laws in the name of the state. The county was fulfilling this duty

when it investigated and prosecuted the homicide of McKinney’s father.

Second, Iowa Code sections 602.1302–.1303—enacted as part of the

1983 reorganization of Iowa courts to establish a simplified and uniform

system of funding2—demonstrate the legislature’s intent for the state to
fund the court system and to pay witness fees.                Section 602.13023
provides:
             1. Except as otherwise provided by sections 602.1303
       and 602.1304 or other applicable law, the expenses of
       operating and maintaining the judicial branch shall be paid
       out of the general fund of the state from funds appropriated
       by the general assembly for the judicial branch. State
       funding shall be phased in as provided in section 602.11101.
              ....


       2See  Gabrielson v. State, 342 N.W.2d 867, 868–69 (Iowa 1984) (discussing the
reorganization); 1983 Iowa Acts ch. 186.
       3Section  602.1302 is entitled “state funding” and is found in the “budget and
funding” part (part 3) of the Code chapter titled “judicial branch” (chapter 602).
                                         6
            3. A revolving fund is created in the state treasury for
      the payment of jury and witness fees . . . .
               ....
            4. The judicial branch shall reimburse counties for
      the costs of witness and mileage fees . . . .

Iowa Code § 602.1302. In turn, section 602.11101 provides:

      The state shall assume responsibility for components of the
      court system according to the following schedule:
             1. On October 1, 1983 the state shall assume the
      responsibility for . . . the costs of prosecution witness fees
      and mileage and other witness fees and mileage assessed
      against the prosecution in criminal actions prosecuted under
      state law as provided in sections 622.69 and 622.72.

Sections 622.69 and 622.72 mandate fees to lay and expert witnesses,

respectively. Nothing in these enactments excludes material-witness fees

from the terms “witness fees” or “other witness fees.”

       In contrast, Iowa Code section 602.1303 is entitled “local funding”

and details the costs that cities and counties are required to bear. That

section provides, in relevant part:

      A county or city shall pay the costs of its depositions and
      transcripts in criminal actions prosecuted by that county or
      city and shall pay the court fees and costs provided by law in
      criminal actions prosecuted by that county or city under
      county or city ordinance. A county or city shall pay witness
      fees and mileage in trials of criminal action prosecuted by
      the county or city under county or city ordinance.

Iowa Code § 602.1303.         These Code sections suggest the legislature

intended for the State to pay the costs of those actions prosecuted under

state law while cities and counties bear the costs for actions prosecuted

under city and county law. Iowa Code section 815.13,4 entitled “payment
of prosecution costs,” reinforces this concept, providing in relevant part:



      4“This section was enacted as part of the overall reorganization of the court
system wherein the state assumed financial responsibility from the counties for the
costs of county clerk of court offices, indigent legal defense, and other aspects of
                                         7
       The county or city shall pay witness fees and mileage in
       trials of criminal actions prosecuted by the county or city
       under county or city ordinance. These fees and costs are
       recoverable by the county or city from the defendant unless
       the defendant is found not guilty or the action is dismissed,
       in which case the state shall pay the witness fees and
       mileage in cases prosecuted under state law.

       A third section of the Code also reveals the legislative scheme for

counties to be responsible only for costs of prosecution under county

ordinances.       Section 331.506(2), part of the county home rule

implementation, grants the county auditor power to issue warrants to

pay witness fees “in trials of criminal action prosecuted under county
ordinance,” but does not further empower the auditor to pay witness fees

in trials prosecuted under state law. Iowa Code § 331.506(2).

       We believe the only way to harmonize the various Code sections is

to conclude the legislature intended for the state to pay for material-

witness fees, just as it would pay any other witness fee incurred in a

prosecution under state law.           McKinney was held pursuant to an
investigation into the murder of his father. As such, the material-witness

fees were incurred vindicating state law.          See Iowa Code §§ 707.1–.11

(comprising chapter 707 and defining homicide and related crimes).

       Finally, it is helpful to consider the purpose of detaining material

witnesses. The purpose of the material-witness statute is to secure the

presence of a witness at trial.       State v. Hernandez-Lopez, 639 N.W.2d

226, 239 (Iowa 2002); see also Barry v. United States ex rel. Cunningham,

279 U.S. 597, 616–17, 49 S. Ct. 452, 456, 73 L. Ed. 867, 873 (1929)

(considering the federal power to detain a material witness and

determining a material witness may be confined “for the purpose of

giving his testimony”). This process is a “vital” component of the system
___________________________
financing the court system.” State v. Klindt, 542 N.W.2d 553, 555 (Iowa 1996) (citing
1983 Iowa Acts ch. 186).
                                     8

of criminal justice.   Hernandez-Lopez, 639 N.W.2d at 236.       Thus, the

ability to detain a material witness is not merely a local law enforcement

tool to investigate a crime, which might be most logically borne by the

particular investigating agency.    Instead, the material-witness statute

serves the broader goals of our system of justice by ensuring each citizen

meets his public duty to testify to knowledge of a crime. Id. As such, we

conclude the legislature intended the State to be responsible for payment

of the material-witness fee incurred in this case.

      VI. Conclusion.

      The district court acted illegally by ordering the county to pay the

material-witness fee due McKinney. Although we recognize other issues

remain—including whether McKinney is entitled to interest—those issues

are outside the limited scope of a certiorari review.

      WRIT SUSTAINED.

      All justices concur except Baker, J., who takes no part.